Ice DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and 8 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US Publication Number 2013/0124763) in view of Lim et al. (US Patent Number 9887710, hereinafter “Lim”).

4.	As per claims 1 and 20, Kessler teaches a communication system with remote enable functionality, comprising: a master transceiver (1802, figure 18, paragraph 113, master with downstream link to slave) coupled to a downstream link of a bus (1806, figure 18, paragraph 113); a voltage regulator (Vreg, figure 18, paragraph 113, claims are interpreted in light of ordinary voltage regulators as seen in the prior art in a particular arrangement without additional functionality), wherein the voltage regulator has a voltage output (paragraph 113, the Vreg outputs the voltage), and the voltage output is coupled to the master transceiver (transceiver 1808 of the master is coupled to the Vreg, figure 18). 
	Kessler does not explicitly disclose a voltage regulator having an enable input coupled to a switch.
	However, Lim teaches a voltage regulator having an enable input coupled to a switch (figure 2, voltage regulator 210, enable input 204, switch 214).
Kessler and Lim are analogous art because they are from the same field of endeavor remote device control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kessler and Lim before him or her, to modify the voltage regulator of Kessler to include an enable function of Lim because it would allow for added control of the voltage regulator
One of ordinary skill would be motivated to make such modification in order to enhance voltage regulator functionality with a well-known enable function. Therefore, it would have been obvious to combine Lim with Kessler to obtain the invention as specified in the instant claims.

5.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 2, Kessler teaches a communication system, further comprising: a slave transceiver coupled to the downstream link of the bus (slave 1804, figure 18). 6.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 8, Kessler teaches a communication system, further comprising: downstream filtering circuitry between the master transceiver and the downstream link of the bus (paragraph 118); and a diode between the downstream filtering circuitry and the enable input of the voltage regulator (paragraph 135). 7.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 9, Kessler teaches a communication system, wherein the diode is provided by a PMOS field effect transistor (paragraph 135). 8.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 10, Kessler teaches a communication system, further comprising: a power supply; wherein an output of the power supply is coupled to the voltage regulator, and the switch is coupled between the output of the power supply and the downstream link of the bus (figure 13, LDO and switching, paragraphs 107 – 110). 9.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 11, Kessler teaches a communication system, wherein the switch is coupled directly to the output of the power supply (figure 24, paragraph 121). 10.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 12, Kessler teaches a communication system, wherein the switch is coupled between ground and the downstream link of the bus (figure 24, paragraph 121). 11.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 13, Kessler teaches a communication system, wherein the downstream link of the bus includes two wires, and the switch is coupled between the two wires (figure 12, paragraph 109). 

12.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 14, Kessler teaches a communication system, wherein the switch is a first switch, and the communication system further includes a second switch coupled to the enable input of the voltage regulator (figure 18, first and second switch 1812). 
13.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 15, Kessler teaches a communication system, further comprising: a rechargeable battery; wherein the rechargeable battery is coupled between the switch and the downstream link of the bus (figure 34, paragraph 150). 14.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 16, Kessler teaches a communication system, further comprising: a host coupled to the master transceiver, wherein the host has an output coupled to the enable input of the voltage regulator (dsp, figure 13). 15.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 17, Kessler teaches a communication system, wherein the host is coupled to the master transceiver via an Inter-Integrated Circuit (I2C) protocol (paragraph 101). 16.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 18, Kessler teaches a communication system, wherein the master transceiver has an output coupled to the enable input of the voltage regulator (figure 13, paragraph 107). 17.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 19, Kessler teaches a communication system, wherein the bus is a two-wire bus, and the master transceiver is to: periodically transmit a synchronization control frame on the downstream link of the bus; and receive a synchronization response frame from the downstream link of the bus, wherein the synchronization response frame originates at a last downstream device on the bus (paragraph 15). 18.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 21, Kessler teaches a communication system, further comprising: a host coupled to the master transceiver; wherein the master transceiver is to detect a short between the downstream link of the bus and ground (figure 31), and in response to detection of the short, send an interrupt to the host (paragraph 187). 19.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 22, Kessler teaches a communication system, wherein the host is to initialize the master transceiver in response to receipt of the interrupt (paragraph 237). 20.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 23, Kessler teaches a method of operating a communication system,  a communication system including remote enable functionality, comprising: entering, by a master transceiver in the communication system, a low power mode (standby mode, paragraph 175), wherein the communication system includes a two-wire communication bus, and the master transceiver is to periodically (paragraph 15) transmit a synchronization control frame downstream on the two-wire communication bus; detecting, in the communication system (paragraph 17), a signal representative of an actuation of a switch (actuator switch, paragraph 96 which controls the emergency roadside assistance in paragraph 4), wherein the switch is remote from the master transceiver (figure 4, the actuator in the slave is remote from the master); and in response to detection of the signal, causing the master transceiver to exit the low power mode (transition to normal mode, paragraph 175, of actuated sensor, paragraph 263). 21.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 24, Kessler teaches a method, wherein the switch is associated with an emergency button (paragraph 5, emergency roadside assistance). 22.	Kessler modified by the teachings of Lim as seen in claim 1 above, as per claim 25, Kessler teaches a method, wherein the communication system is included in a vehicle (paragraph 5).


23.	Claims 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Lim further in view of Cowley et al. (US Publication Number 2015/0270777, hereinafter “Cowley”).

24.	As per claim 3, Kessler teaches a communication system, wherein the voltage regulator is a first voltage regulator (Vreg, figure 18), and the switch is coupled between the downstream link of the bus and the slave transceiver (figure 18, 1812, additionally Lim teaches a first and second voltage regulator 210-1 and 210-2, figure 2).
	Kessler/ Lim does not appear to explicitly disclose a second voltage regulator associated with the slave transceiver.
	However, Cowley teaches a second voltage regulator associated with the slave transceiver (figure 4, master VR and slave VR1 seen with switching handled in 105 and 109). 
Kessler/ Lim and Cowley are analogous art because they are from the same problem-solving area of voltage regulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kessler/ Lim and Cowley before him, to modify the voltage regulator handling of Kessler/ Lim to include additional voltage regulation of Cowley as it would be a natural transition to see Cowley’s use of plurality of VR’s enhancing slave efficiency with respect to the master.
The motivation for doing so would have been to enhance efficiency in power consumption, paragraph 3.  Therefore, it would have been obvious to combine Cowley with Kessler/ Lim to obtain the invention as specified in the instant claims.25.	Kessler/ Lim modified by the teachings of Cowley as seen in claim 3 above, as per claim 4, Cowley teaches a communication system, wherein the second voltage regulator is to provide power to the slave transceiver (Slave VR1, figure 4). 26.	Kessler/ Lim modified by the teachings of Cowley as seen in claim 3 above, as per claim 5, Cowley teaches a communication system, wherein the second voltage regulator is not to provide power to the slave transceiver (figure 4, based on 109, when the switch is off power is not provided to the slave). 27.	Kessler/ Lim modified by the teachings of Cowley as seen in claim 3 above, as per claim 6, Cowley teaches a communication system, wherein: the downstream link of the bus is a first downstream link of the bus; the voltage regulator is a first voltage regulator (figure 4, master VR); the communication system further includes a second voltage regulator (slave VR, figure 4); the communication system further includes a second downstream link of the bus that is downstream of the slave transceiver (plurality of first and second slave transceivers along the different loads, figure 4); and the switch is coupled between the second downstream link of the bus and the second voltage regulator (109/409 figure 4). 28.	Kessler/ Lim modified by the teachings of Cowley as seen in claim 3 above, as per claim 7, Cowley teaches a communication system, wherein the voltage regulator is a first voltage regulator (master VR, figure 4), and the communication system further includes: a second voltage regulator (slave VR, figure 4), wherein the switch is coupled between the downstream link of the bus and the second voltage regulator (109, switch, figure 4). 

Response to Arguments
29.	Applicant’s arguments, see Remarks, filed 5/3/2022, with respect to the rejection(s) of claim(s) 1 – 25 under Oja have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim.


Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park/Nogawa/Yamkovoy/Gardener/Lindber/Meksavan/Atwell teach voltage regulators having a switch couple to an enable input and voltage output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184